DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the inner equatorial plane" numerous times and there is insufficient antecedent basis for this limitation in the claim.  Change the claim limitation to --the equatorial plane--. 
The remaining claims are rejected because they are dependent claims of rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270).
Regarding claim 1, FIG. 1 of JP’516 satisfies all limitations of claim 1 except for “each lug the length of the substantially circumferential inner nose edge is longer than the length of the axial inner nose edge and the width of said lug increases from the corresponding shoulder portion to the nose portion of said lug” (last three lines of claim 1). 
However, in the same field of endeavor of pneumatic tires for agricultural machinery, FIG. 4a of Vu et al. teaches a tire tread comprising lugs, 6.  FIG. 4b teaches a lug having a circumferential edge, I and an axial edge, d and a ratio I/d is greater than 1 and equal to 1.76 ([0103]).  And, in the same field of endeavor of pneumatic tires for agricultural machinery, JP’270 teaches a tire tread comprising lugs wherein L1 > L2 for the benefits 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 with the length of the substantially circumferential inner nose edge in a range from greater than or equal to 1.1 to less than or equal to 1.4 times the length of the axial inner nose edge since Vu et al. teaches a ratio I/d is greater than 1 and equal to 1.76 ([0103]) and selecting a ratio I/d that is greater than 1 and less than 1.76 is obvious and completely encompasses the claimed range.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 with the length of the substantially circumferential inner nose edge in a range from greater than or equal to 1.2 to less than or equal to 1.3 times the length of the axial inner nose edge since Vu et al. teaches a ratio I/d is greater than 1 and equal to 1.76 ([0103]) and selecting a ratio I/d that is greater than 1 and less than 1.76 is obvious and completely encompasses the claimed range.
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Baus et al. (US 5,733,394).
Regarding claim 2, JP’516 is silent to the number of lugs in the tread.  However, Baus et al. teaches a radial agricultural tire tread comprising lugs wherein the number of lugs is equal in both of the first and second sets, 48, 50 and each set has 15-24 lugs (col. 6, lines 25-35).  Providing the claimed number of lugs (38 to 46 lugs) in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Baus et al. teaches a radial agricultural tire tread comprising first and second sets of lugs wherein each set contains 15-24 lugs; in other words, Baus et al. teaches a tread of a tire for an agricultural machinery should have 30-48 total number of lugs
Regarding claims 3 and 12, JP’516 is silent to the claimed size ratio. However, Baus et al. teaches a radial agricultural tire tread comprising lugs wherein a net-to-gross ratio is less than 35% preferably about 25% (Col. 3, lines 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 with the claimed size ratio (net-to-gross ratio) from 20% to 32%, endpoints included (claim 3) and from 24% to 27%, endpoint included (claim 12) since Baus et al. teaches a tread of a tire for an agricultural machinery should have a net-to-gross ratio of less than 35% and preferably about 25%. 
Claims 4, 5, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Vervaet et al. (US 2013/0292019).
Regarding claims 4 and 13, JP’516 is silent to 46°≤[Symbol font/0x61]≤50° and [Symbol font/0x61] = 49.5°.  However, the claimed angle in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Vervaet et al. teaches an average angle of inclination of the straight line passing through the respectively axially outer and inner end points of the center line of the contact face of the long lug (angle C in FIGURE 3), relative to the circumferential direction is a 40°-60° for the benefits of good balance between traction and wear and vibratory slightly greater than angle C. 
Regarding claim 5, JP’516 is silent to the claimed angle β.  However, the claimed angle β in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Vervaet et al. teaches an angle of inclination of the tangent to the centre line of the contact face of a lug at the axially outer end point of the centre line relative to the circumferential direction (angle a) is 40-90° for good traction ([0042]) and the arcuate shape of the leading edge at the lateral tread edge is substantially similar to the arcuate shape of the center line and the claimed angle β ≈ 90° minus angle a of Vervaet et al.  
Regarding claims 10 and 15, JP’516 does not recite the claimed gap in numerical values.  However, the claimed gap in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Vervaet et al. teaches a width e is at least equal to 10% and at most equal to 100% of the lug height ([0059]) and teaches an exemplary lug height of 60 mm ([0067]) and providing known dimensions for the same type of tire yields predictable results. 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Bertazzoli et al. (US 4,131,148). 
Regarding claim 6, JP’516 is silent to the lug width.  However, providing a lug width of JP’516 that is 41-50 mm would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Bertazzoli teaches D1 (longitudinal width of a lug) = 44 mm (col. 5, lines 35-36) and providing known values for the same dimension of the same type of tire yields predictable results.   
Regarding claim 9, JP’516 is silent to the length of the substantially circumferential inner nose edge in numerical terms.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’516 having a length of the substantially circumferential inner nose edge from 36 mm to 45 mm since JP’270 suggests the width of the lug increases from the shoulder portion of the lug to the nose portion of the lug by teaching L1 > L2 for bearing pressure of the lugs equally and reducing vibrations and Bertazzoli teaches D1 (longitudinal width of a lug at the shoulder portion) = 44 mm (col. 5, lines 35-36).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, and further in view of Bertazzoli et al. (US 4,131,148) and Vervaet et al. (US 2013/0292019). 
Regarding claim 7, JP’516 does not recite the claimed relationship between the lug width and the tread width.  However, this claimed 1 (longitudinal width of a lug) = 44 mm (col. 5, lines 35-36) and Vervaet et al. teaches an tread width L = 586 mm and providing known dimensions for the same type of tire yield predictable results. 44/586 = 0.075 which is 7.5%. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP’516 (JP 07-232516) in view of Vu et al. (US 2006/0124215) and JP’270 (JP 2008-024270), as applied to claim 1, further in view of Shinn (US 4,791,971). 
Regarding claim 11, JP’516 is silent to radius of curvature of the lugs.  However, the claimed radius of curvature relationships in the tire of JP’516 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Shinn teaches a radius of curvature R is 70-115% of the arc width and a radius of curvature R’ is 80 to 120 % of the arc width, 56 (col. 4, lines 55-65) and providing known curvatures for lugs of the same type of tire yield predictable results. 
Additional references of interest
Bonko (US 2004/0118497): FIG. 6
Obrien et al. (US 5,056,573): FIG. 3
Shimizu (US 6,179,027): FIG. 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/12/2022